Title: To Thomas Jefferson from Frederick Winslow Hatch, 10 September 1821
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


            Dear Sir—
            
              
              ca. 10 Sept. 1821
            
          Mr. Horwitz & myself will do ourselves the pleasure to wait on you tomorrow.—I send you by Lewis another Vol. of the 70— in which you will find more of the Art. wh you want, & to which you are very welcome.—The boys are good boys, &  I feel attach’d to them, but the arrangement you propose, will conduce not only to their satisfaction but to their greater improvement—especially as I am situated at present.—For your friendly sentiments & good wishes, I thank you, & I shall ever remain Affectionately Yours
            
          F W Hatch.